                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

BRANDON E. KLEIN,                              )
    Plaintiff,                                 )
                                               )
                                               )        CAUSE NO.: 2:17-CV-16-JEM
                                               )
TOWN OF SCHERERVILLE and                       )
OFFICER ANTHONY BUONADONNA,                    )
     Defendants.                               )

                                     OPINION AND ORDER

       This matter is before the Court on a Motion for Leave to File Second Amended Complaint

[DE 74], filed by Plaintiff on January 10, 2020. Defendants filed a response on January 21, 2020,

and on January 27, 2020, Plaintiff filed a reply.

I.     Background

       On January 13, 2017, Plaintiff filed a Complaint, amended on December 21, 2018, including

claims of false arrest, malicious prosecution, and intentional infliction of emotional distress arising

out of an arrest by Defendant Officer Anthony Buonadonna, an employee of Defendant Town of

Schererville. Defendants filed a Motion for summary judgment on March 18, 2019. Plaintiff’s

counsel withdrew, with current counsel entering an appearance on August 27, 2018. Plaintiff filed

a response to the pending motion for summary judgment on October 22, 2019, and Defendants filed

a reply on November 5, 2019. Discovery was stayed pending ruling on the motion for summary

judgment.

       In the instant Motion, Plaintiff seeks leave to file a Second Amended Complaint that adds

claims for false imprisonment, defamation, and civil conspiracy arising out of the same arrest as the

Amended Complaint. It also clarifies which claims are brought against which Defendant and

                                                    1
whether they arise under federal or state law.

II.    Analysis

       Federal Rule of Civil Procedure 15(a) provides that, when a party seeks leave to amend a

pleading, the “court should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2).

Thus, if the underlying facts or circumstances relied upon by a plaintiff are potentially a proper

subject of relief, the party should be afforded an opportunity to test the claim on the merits. Foman

v. Davis, 371 U.S. 178, 182 (1962). The decision whether to grant or deny a motion to amend lies

within the sound discretion of the district court. Campbell v. Ingersoll Milling Mach. Co., 893 F.2d

925, 927 (7th Cir. 1990). However, leave to amend is “inappropriate where there is undue delay, bad

faith, dilatory motive on the part of the movant, repeated failure to cure deficiencies by amendments

previously allowed, undue prejudice to the opposing party by virtue of allowance of the amendment,

or futility of the amendment.” Villa v. City of Chicago, 924 F.2d 629, 632 (7th Cir. 1991) (citing

Foman, 371 U.S. at 183).

       The deadline for the parties to seek leave to amend the pleadings expired December 21,

2018. Under Federal Rule of Civil Procedure 6, “[w]hen an act may or must be done within a

specified time, the court may, for good cause, extend the time . . before the original time or its

extension expires[] or on motion made after the time has expired if the party failed to act because

of excusable neglect.” Fed. R. Civ. P. 6(b)(1). Moreover, the scheduling order set by the Court “may

be modified only for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). The “good

cause” standard under Rule 16 is stricter than that of Rule 6, because the movant must show

diligence, not just excusable neglect, to justify the extension. See McCann v. Cullinan, No. 11-CV-

50125, 2015 WL 4254226, at *10 (N.D. Ill. July 14, 2015) (comparing the two standards); Simstad


                                                 2
v. Scheub, No. 2:07-CV-407, 2014 WL 5094142, at *1 (N.D. Ind. Oct. 10, 2014) (“[G]ood cause is

shown when despite a party’s diligence, the deadlines could not reasonably have been met.”). In

determining whether good cause under Rule 16 has been shown, the Court’s primary inquiry is the

diligence of the requesting party. Alioto v. Town of Lisbon, 651 F.3d 715, 720 (7th Cir. 2011).

       In this case, counsel for Plaintiff argues that he only appeared in the case at the end of

August and quickly responded to the pending motion for summary judgment. Little to no discovery

has occurred in this case, and counsel represents that his diligence in obtaining information to draft

the response brief also led him to realize that the Complaint should be amended to more accurately

reflect the claims and conduct at issue. Defendants argue that the motion was unduly delayed, that

they will suffer prejudice because their motion for summary judgment has already been briefed, and

that the proposed amendment is futile because it will likewise not survive summary judgment.

       The Court notes that Plaintiff has had several attorneys already in this case, but that the

instant Motion was filed not long after his new attorney entered the case and drafted the response

to the Motion for summary judgment. Discovery is currently stayed, and the parties represent that

little to no discovery was propounded before the Motion for summary judgment was filed. Although

frequent changes of counsel are not a reason to disregard deadlines, in the circumstances of this case,

the Court finds that the delay itself does not cause undue prejudice to Defendants, and that counsel

for Plaintiff acted with diligence in requesting the amendment, particularly since it addresses

information made available to Plaintiff through briefing on the motion for summary judgment.

       Defendants argue that the proposed amendment is futile because they are entitled to qualified

immunity on the claims described therein, and that they will be prejudiced because there is a pending

motion for summary judgment in this case. Defendants argue that they are entitled to qualified


                                                  3
immunity on the claims brought by Plaintiff, including several of the proposed claims, because there

was probable cause for the arrest of Plaintiff that underlies the claims in this case. However, Plaintiff

argues, and lays out in clearer terms in the proposed Second Amended Complaint, that the probable

cause affidavit was not founded upon reasonable belief and therefore does not entitle the arresting

officer to immunity. Probable cause for arresting Plaintiff was based on violation of an order of

protection between Plaintiff and his estranged wife. The judicial order of protection did not include

a prohibition on communication between Plaintiff and his estranged wife, and the officer had a copy

of the order, but the probable cause affidavit asserts that Plaintiff violated the order of protection by

communicating with his estranged wife. Since the question of whether there was probable cause in

this case hinges on a dispute of fact – whether the officer knew or should have known that the order

of protection did not prohibit communication between spouses – the Court cannot conclude that

Defendants are entitled to qualified immunity at this stage in the proceedings. Knox v. Smith, 342

F.3d 651, 658 (7th Cir. 2003) (“[A] warrant request violates the Fourth Amendment if the requesting

officer knowingly, intentionally, or with reckless disregard for the truth, makes false statements in

requesting the warrant and the false statements were necessary to the determination that a warrant

should issue.”). Likewise, Defendants are not entitled to immunity for the proposed state law

defamation claim if the false statements in the probable cause affidavit were not made in good faith.

Van Eaton v. Fink, 697 N.E.2d 490, 494 (Ind. Ct. App. 1998). Discovery is needed. Defendants

cannot show that they are entitled to qualified immunity on the information before the Court, since

there remain questions of fact as to whether the requesting officer knowingly, intentionally, or with

reckless disregard for truth made false statements in requesting the warrant.

        Summary judgment is not appropriate at this stage in the proceedings, and discovery must


                                                   4
be taken, so the proposed amended complaint is not futile and Defendants will not be prejudiced by

its allowance. Instead, allowing the amendment will permit the parties to test the claim on the merits.

III.     Conclusion

         For the foregoing reasons, the Court hereby GRANTS the Motion for Leave to File Second

Amended Complaint [DE 74], and ORDERS Plaintiff to file the Second Amended Complaint,

currently attached as an exhibit to the instant Motion, by February 28, 2020. The Court DENIES

as moot Defendants’ Motion for Summary Judgment [DE 52].

         This matter will be set for a status conference to set new discovery deadlines by separate

order.

         SO ORDERED this 21st day of February, 2020.

                                               s/ John E. Martin
                                               MAGISTRATE JUDGE JOHN E. MARTIN
                                               UNITED STATES DISTRICT COURT
cc:      All counsel of record




                                                  5
